ALLOWANCE
Claims 1, 3-11, 13-16, and 18-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian K. Seidleck on 8 July 2022.

Please change claim 11 to:
11. (Currently Amended) An apparatus for labeling images for cross view alignment comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, 
determining camera trajectory data for a plurality of first captured images depicting an area from a first perspective view, wherein the camera trajectory data specifies a path that a camera has traveled along a ground;
processing the camera trajectory data to generate meta data indicating a position and an orientation of the first perspective view of the area relative spatially to a second perspective view of a plurality of second captured images that depict the area;
providing the meta data as an overlay on the plurality of second captured images presented in a user interface, wherein the overlay represents respective locations, respective camera poses, and the camera trajectory data corresponding to the plurality of first captured images; [[and]]
translating pixel coordinates of the plurality of first and second captured images to real-world geo-coordinates so that the top and ground level perspectives of the plurality of first and second captured images can be determined relative to each other; and
receiving a user interaction input at the user interface for labeling common features between the plurality of first captured images in a ground level perspective and the plurality of second captured images in a top down perspective for the cross view alignment of the plurality of first captured images in the ground level perspective and the plurality of second captured images in the top down perspective,
wherein the labeling comprises tying same location points in the plurality of first captured images in the ground level perspective and the plurality of second captured images in the top down perspective.

Please change claim 13 to:
13. (Currently Amended) The apparatus of claim 11, wherein the plurality of first captured images are [[a]] ground level images collected from a ground-based camera sensor, and wherein the plurality of second captured images [[is]] are a top down images collected from an aerial-based camera sensor.


Please change claim 16 to:
16. (Currently Amended) A non-transitory computer-readable storage medium for labeling images for cross view alignment, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
determining camera trajectory data for a plurality of first captured images depicting an area from a first perspective view, wherein the camera trajectory data specifies a path that a camera has traveled along a ground;
processing the camera trajectory data to generate meta data indicating a position and an orientation of the first perspective view of the area relative spatially to a second perspective view of a plurality of second captured images that depict the area;
providing the meta data as an overlay on the plurality of second captured images presented in a user interface, wherein the overlay represents respective locations, respective camera poses, and the camera trajectory data the plurality of first captured images; [[and]]
translating pixel coordinates of the plurality of first and second captured images to real-world geo-coordinates so that the top and ground level perspectives of the plurality of first and second captured images can be determined relative to each other; and
receiving a user interaction input at the user interface for labeling common features between the plurality of first captured images in a ground level perspective and the plurality of second captured images in a top down perspective for the cross view alignment of the plurality of first captured images in the ground level perspective and the plurality of second captured images in the top down perspective,
wherein the labeling comprises tying same location points in the plurality of first captured images in the ground level perspective and the plurality of second captured images in the top down perspective.

Please change claim 18 to:
18. (Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein the plurality of first captured images are ground level images collected from a ground-based camera sensor, and wherein the plurality of second captured images is a top down image collected from an aerial-based camera sensor.

Please change claim 22 to:
22. (Currently Amended) The method of claim 1, further comprising:
dynamically highlighting a location point in the camera trajectory data in the plurality of second captured images , wherein the location point corresponds to the area relative spatially to the plurality of first captured images .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 16:
The prior art of record broadly discloses capturing images from different perspectives; retrieving metadata from images; and labeling common features.
However, the prior art of record does not explicitly teach capturing a plurality of first perspective view images from camera trajectory data and a plurality of second perspective view images and processing the camera trajectory data to generate meta data indicating a position and an orientation of the first perspective view of the area relative spatially to a second perspective view of a plurality of second captured images that depict the area; and translating pixel coordinates of the plurality of first and second captured images to real-world geo-coordinates so that the top and ground level perspectives of the plurality of first and second captured images can be determined relative to each other; and further labeling common features between the captured images, tying same location points in the images.  Specifically, Akiva does teach capturing images from different perspectives and also using the value of a pixel in the captured images determine specific positions within the images.  Further, Dorum teaches camera trajectory images and a generated overhead view with processed metadata.  However, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 11 and 16).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145